Notice of Pre-AIA  or AIA  Status
 	-The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 09/08/2020 havingclaims 7-12 pending and presented for examination.
Priority
2.  	Application filed on 07/31/2019 is a has PRO 371 of PCT/JP2018/003325 02/01/2018 FOREIGN APPLICATIONS JAPAN 2017-017128 02/01/2017 are acknowledged.
Drawings
3.  	The drawings were received on 07/31/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/31/2019, 09/08/2020, 12/28/2020, 06/09/2021 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/11/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 7-8, 14-16 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20160112994 A1 Okubo et al. (Hereinafter “Wang").
 	As per claim 7,    (New) Wang teaches a terminal comprising: Okubo teaches a processor that maps a demodulation reference signal for an uplink shared channel to a set of equally spaced multiple subcarriers based on information of the demodulation reference signal ( fig.1, fig. 17, para  [0186], [0005], each subframe has DMRS which are equally spaced and mapped to multiple subcarriers in the subframe); and a transmitter that transmits the demodulation reference signal (para [0005], terminal transmits the demodulation reference signal).
	As per claim 8,    (New) Wang teaches the terminal according to claim 7, wherein the information of the demodulation reference signal is a cyclic shift field included in a downlink control information for scheduling the uplink shared channel (para [0003], PUSCH subframe structure in the case of normal cyclic prefix included in a downlink control information for scheduling the uplink shared channel).
As per claim 14.    (New) Wang teaches a radio communication method for a terminal, comprising: mapping a demodulation reference signal for an uplink shared 
As per claim 15, (New) Wang teaches a base station comprising: a transmitter that controls to transmit, to a terminal, information of demodulation reference signal for an uplink shared channel, the information being used to map the demodulation reference signal to a set of equally spaced multiple subcarriers (para [0096],fig.2, para  [0186], [0005], base station transmits control information to the terminal each subframe has DMRS which are equally spaced and mapped to multiple subcarriers in the subframe); and a receiver that receives, from the terminal, the demodulation reference signal (para [0005], base station receives from the terminal the demodulation reference signal ).
 As per claim 16,  (New) Wang teaches a system comprising: a terminal that comprises: a processor that maps a demodulation reference signal for an uplink shared channel to a set of equally spaced multiple subcarriers based on information of the demodulation reference signal ( fig.1, fig. 17, para  [0186], [0005], each subframe has DMRS which are equally spaced and mapped to multiple subcarriers in the subframe);; and a first transmitter that transmits the demodulation reference signal( para [0005], terminal transmits the demodulation reference signal ).; and a base station that comprises: a second transmitter that controls to transmit the information to the terminal (para [0096],fig.2, para  [0186], [0005], base station transmits control information to the 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang further view of US PG Pub US 20170317794 A1 to YOU et al (hereinafter YOU).
	As per claim 9,    (New) Wang teaches the terminal according to claim 7, YOU teaches  wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval (TTI) shorter than a subframe (para [0188], demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Wang by wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval (TTI) shorter than a subframe as suggested by YOU, this modification would benefit   Wang for efficient data transfer in a mobile communication system.
Wang teaches the terminal according to claim 8, YOU teaches wherein the demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time interval (TTI) shorter than a subframe(para [0188], demodulation reference signal is a demodulation reference signal for the uplink shared channel in a Transmission Time Interval ).
Examiner supplies the same rationale as supplied in claim 9.
5.	Claim(s) 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang further view of US PG Pub US 20160374060 A1 to Lim et al (hereinafter Lim).
	As per claim 11,    (New) Wang teaches the terminal according to claim 7, Lim teaches wherein the processor applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers (para [0150],reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted). US 20160374060 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Wang by applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers as suggested by 
 As per claim 12,    (New') Wang teaches the terminal according to claim 8, Lim teaches wherein the processor applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers(para [0150], reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted )..
 Examiner supplies the same rationale as supplied in claim 11.
	As per claim 13,    (New) Wang teaches the terminal according to claim 9, Lim teaches wherein the processor applies transmission power control to the demodulation reference signal, which is different from transmission power control applied to a demodulation reference signal for an uplink shared channel that is not mapped to the set of equally spaced multiple subcarriers (para [0150], reference signal such as DM-RS is transmitted by applying a power compared with other reference signal within the other ofdm signal which are power to be transmitted ).
Examiner supplies the same rationale as supplied in claim 11.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130028212 A1; US Patent Publication US 20120218882 A1,   US Patent Publication US 20130336273 A1
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.